AMENDMENT TO EMPLOYMENT AGREEMENT

          This Amendment to Employment Agreement is hereby entered into as of
May 1, 2007 by and among Cedar Shopping Centers, Inc., a Maryland corporation
(the “Corporation”), Cedar Shopping Centers Partnership, L.P., a Delaware
limited partnership (the “Partnership”) and Leo S. Ullman (the “Executive”).

W I T N E S S E T H:

          WHEREAS, the Corporation, the Partnership and the Executive entered
into that certain Employment Agreement dated as of November 1, 2003, as
previously amended (the “Employment Agreement”); and

          WHEREAS, the Board of Directors of the Corporation (on the
Corporation’s own behalf, and as the sole general partner of the Partnership)
approved the modification to certain provisions of the Employment Agreement;

          NOW THEREFORE, intending to be legally bound the parties hereto agree
as follows:

          1. Section 2.1 of the Employment Agreement is hereby amended to read
in its entirety as follows:

          “2.1 Unless sooner terminated as provided in this Agreement, the term
of employment shall be four years, commencing October 1, 2003; provided,
however, that commencing on October 1, 2004 and on each October 1 thereafter
(each an “Extension Date”), the term of employment shall be automatically
extended for an additional one-year period so that the term of employment will
always be for four years, unless the Corporation or the Executive provides the
other party hereto not less than 60 days prior written notice before the next
Extension Date that the term of employment shall not be so extended.”

          2. The introduction to Section 4.1 of the Employment Agreement is
hereby amended to read as follows:

          “4.1 If the Executive’s employment with the Corporation or the
Partnership shall be terminated (a) by the Corporation or Partnership other than
for Cause or pursuant to Sections 3.6 or 3.7 or (b) by the Executive for Good
Reason, then the Corporation and Partnership shall:"

          IN WITNESS WHEREOF, the parties have executed this Amendment to
Employment Agreement as of the date first above written.

CEDAR SHOPPING CENTERS, INC.


By:/s/ Brenda J. Walker                     


CEDAR SHOPPING CENTERS PARTNERSHIP, L.P.
By: Cedar Shopping Centers, Inc.


By:/s/ Brenda J. Walker                     


/s/ Leo S. Ullman                     
Leo S. Ullman
